Citation Nr: 1147149	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  06-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, claimed as mid-back pain. 

3.  Entitlement to service connection for indigestion, to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to January 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge in February 2010; a transcript of that hearing is of record.  The Veteran also had a hearing at the RO in November 2007; that transcript is also of record. 

The Board notes that the April 1987 rating decision denied service connection for mid-back pain; however, because the record after April 1987 contains additional clinical evidence reflecting a diagnosis of a specific spine disability not explicitly addressed in the April 1987 rating decision, the Board concludes that the claim pertaining to the Veteran's spine is a new claim, obviating the need for new and material evidence on that issue.

In April 2010, the Board reopened the Veteran's claims for service connection for a psychiatric disorder and for a back disorder, and remanded the issues in order to provide the Veteran with VA examinations.  


FINDINGS OF FACT

1.  The Veteran has credibly asserted that an anxiety disorder had its onset in service, and competent medical and other evidence tends to support a finding that the Veteran's anxiety had its onset in service.

2.  A gastrointestinal disorder, including hiatal hernia and gastroespohageal reflux disease (GERD), was not shown in service and is unrelated to service or to a disease or injury of service origin.

3.  Degenerative disc disease (DDD) was not shown in service or within the first post-service year, and is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for an anxiety disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A GI disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

3.  DDD was not incurred in or aggravated by military service; nor may the incurrence of DDD be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection for DDD, anxiety, and indigestion were received in April 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in June 2004 and May 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  In addition, this letter notified him of how VA determines the disability rating and effective dates when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thereafter, the claims were reviewed and a supplemental statement of the case was issued in June 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and post-service private and VA treatment records, as well as Social Security Administration disability reports, have been obtained and associated with his claims file.  

Additionally, the RO conducted medical inquiries in an effort to substantiate the Veteran's claims by affording him VA examinations, during which examiners addressed the disability at issue in this appeal.  In this regard, the Board notes that the Veteran did not cooperate with the latest VA examination, ordered in the April 2010 remand, in that he failed to report to a VA examination scheduled for him during February 2011.  It was found that the Veteran was not timely notified of the examination and another VA examination was scheduled.  The Veteran subsequently refused an April 2011 VA examination stating he is unable to travel due to back pain and requesting that the claims be adjudicated with the current evidence.  The Board observes that the duty to assist is a two-way street.  If a veteran wishes help in determining their claim, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds the RO has substantially complied with the requirements of the earlier remand as the ordered VA examination was afforded the Veteran, even providing him a second opportunity to appear after he failed to report the first attempt, and the findings are as complete as the Veteran has allowed.  See Dymant v. West, 13 Vet. App. 141, 146-47 (1999).  Under the facts of this case, 'the record has been fully developed,' and 'it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what additional evidence he should submit to substantiate his claim[s].'  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006)

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2011).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2011).

Factual Background 

In a private treatment record dated in June 1963, the Veteran reported his appetite was good and he was able to eat and digest most any type of food without trouble.  

In a report of medical history dated in May 1966 upon enlistment, the Veteran gave a history of frequent indigestion and stomach, liver or intestinal trouble.  The examiner noted he had post-pradial indigestion.  In a service treatment record (STR) dated in May 1967, the Veteran complained of throwing up at night several times a week, and that his stomach hurts with greasy foods.  In a July 1967 STR, the Veteran complained of "back trouble" after he lifted a bed.  In an August 1967 STR, the Veteran complained of shortness of breath for about a year.  The examiner diagnosed anxiety and gave him a prescription for lithium.  In an October 1968 STR, the Veteran again complained of an upset stomach and vomiting.  The examiner noted he has diverticulitis.  In a January 1969 report of medical history, the Veteran reported a history of recurrent back pain, frequent indigestion and stomach, liver, or intestinal trouble, depression or excessive worry and nervous trouble of any sort.  A January 1969 separation examination was completely normal. 

During a June 1986 public health examination, the Veteran complained of vomiting and backache. 

In his August 1986 claim, the Veteran reported that he has stress-related problems which affect his ability to work properly and make a living.  He complained of frequent indigestion which comes from a nervous stomach and often prevents him from sleeping well at night.  He has trouble remembering things which affects his work and he is often depressed and cannot concentrate as he used to.  He complained of a lower pack problem persisting for several years, but worse lately.  He claimed he could not lift more than 30 pounds without hurting for three or four days.  He needs to be able to lift televisions in his work which weigh more than this.  He reported that this has caused problems in his ability to make a living. 

In a letter submitted in November 1986, the Veteran reported several traumatic events while he was in Vietnam.  He reported outgoing and incoming mortar rounds preventing normal sleep.  He stated at one time, Viet Cong had penetrated the perimeter and killed three sergeants while they slept in their barracks only 30 feet away.  He related that on one night one of the barracks was hit by his own artillery fire and was burned down.  He reported problems with his platoon sergeant who treated him unfairly and kept him "on edge by harassment."  He stated he tried to forget all of it when he returned from Vietnam and thought he had done so successfully until about three or four years prior when he became to wonder about his own actions.  He stated his experiences caused him to be excessively angry at times, resentful of authority, and less patient than he was before Vietnam.  He stated that he awakes easily when hears noises outside of his house and rainy spells cause depression, nervousness, and flashbacks to the monsoon season.  His line of work requires a great deal of concentration which has been impaired by these problems.  In 1968, he had made some friends only to learn the next day that they had been killed.  He now prefers to be alone more than with others and he does not make friends as easily as before.  

In the letter, the Veteran also claimed his back hurt once while filling sandbags, but he did not complain about it because others were "cutting out" of the work detail.  He stated it got better and did not bother him much after until he returned to work at home in 1969.  He reported problems with indigestion in Vietnam that had worsened in the last few years.  He also reported that his indigestion is aggravated by the inability to sleep, depression, and nervousness.  

The Veteran submitted copies of a journal he had kept while in Vietnam chronicling some of the traumatic events he encountered. 

Letters were also submitted in 1986 from the Veteran's step father and mother attesting to his change in personality from before he went to Vietnam.  His mother also reported he has problems with indigestion and back trouble. 

In a January 1987 VA examination, the Veteran complained of developing indigestion in 1967 at Fort Gordon and was diagnosed as nerves.  He stated he was not given any medication and was told to stop smoking in hope that would correct it.  The Veteran states that this has continued to give him trouble and at night he tends to have to get up after he lies down to either vomit or spit up food.  The physical examination was normal, and an upper GI series found a small hiatal hernia.  The Veteran reported he hurt his back in Vietnam filling sandbags in 1968.  He claimed his back continued to bother him over the years, and that his back has been worse for the last four or five years.  He does not have pain at the time, but the next day he develops relatively severe pain and sometimes has to be out of work.  The Veteran reported he was seen at the county health clinic but has not seen a physician otherwise.  An examination of the spine revealed slight kyphosis of the lower dorsal spine.  Palpation of the back revealed tenderness at T10 on the right paravertebra muscle area with some spasms.  There seemed to be definite limitation of motion of the back.  An X-ray report found slight scoliosis in the dorsal spine and normal lumbosacral spine.  The diagnoses included mid-back pain due to injury and indigestion. 

In a March 1987 VA psychiatric examination, the Veteran stated that his most stressful event in his military service was his inability to get along with his supervisor.  He reported he occasionally dreams of Vietnam and these are not specific events.  He claimed he has occasional associations with environmental stimulus, especially rain associated with monsoons in Vietnam, but he does not have intense re-experiencing of the trauma.  He reported a feeling of detachment from others and mildly constricted affect.  He also indicated he had some insomnia, associated with indigestion, and some mild decreased interest in some of his activities.  The Veteran reported he does have significant social withdrawal or fear of crowds.  He complained of indigestion and reported chronic low back pain which has been previously worked up.  He is not disabled in his mobility secondary to his back pain but he is unable to lift heavy weights.  The examiner noted he does meet the criteria for generalized anxiety disorder in that he exhibits excessive motor tension with shakiness, jitteriness, trembling, and inability to relax.  His brow is furrowed, his face is strained, and he fidgets and is restless.  He exhibited hyperactivities, especially, as evidence by his GI symptoms.  He demonstrates apprehensive expectation with worry, fear, and anticipation of misfortune.  He exhibits vigilance and hyperattentiveness.  He is distractible and has difficulty concentrating.  Upon examination, the Veteran was noted to be without symptoms of back difficulties.  The examiner also noted an unsteady gait on tandem.  The diagnosis was generalized anxiety disorder with panic attacks.  

The Veteran was admitted to the VA hospital for rule out PTSD in March 1987.  In a March 1987 clinical record note, the Veteran complained of PTSD, lower back trouble, and indigestion.  The Veteran reported he has insomnia associated with indigestion.  He reported occasional episodes of "waking up fighting" such as thrashing around.  He stated that he occasionally remembers things from Vietnam that effect his sleep such as three sergeants killed in their sleep.  He claimed he suffers from indigestion described as burning reflux.  He said his pain is epigastric lasting three to four hours, usually at night when in the supine position.  The examiner noted he was anhedonic with decreased memory, frequent anxiety, slightly decreased concentration, and social withdrawal.  The Veteran indicated he has owned his own television service business for 25 years.  He also reported constant low back pain if he lifts anything but no limit to range of motion.  In a follow-up report, the examiner noted that there was no evidence of PTSD, but that he is anxious and appears somewhat depressed and tearful.  

Upon discharge in March 1987, the examiner noted that the Veteran complained of PTSD from his experiences in Vietnam.  He also complained of chronic indigestion and lower back pain which he claims as secondary to his PTSD.  The examiner noted that while the Veteran was in Vietnam, he did not see combat but feels that the basis of his PTSD was an experience with a sergeant who reportedly harassed him.  He was also distressing the fact that at one time three soldiers were killed by enemy soldiers.  The Veteran acknowledged having functional and mental problems in the community.

In a June 1987 letter, J. K., Ph.D., reported that he has seen the Veteran for marital and personal problems since April 1987.  He presented multiple psychological and physical problems including the inability to sleep at night, indigestion, headaches and lower back troubles, as well as shortness of breath and being "too sensitive."  The Veteran asserted he felt he had PTSD.  The Veteran reported he could not concentrate and always started a project before another was finished.  The examiner noted that the Veteran is moderately dysfunctional at that time, with agoraphobic trends and somatization features with moderate depression.  

In an April 1996 private treatment record from Greensboro Orthopedic Center, the Veteran reported that he owns his own television service company and has had a several year history of low back discomfort which has been worsening over the last six months to the point where he is having a difficulty lifting any of the television sets that come into his shop for repair.  He stated that the last two years have been associated with the back pain and that he reports that about two years ago he had fallen and had severe back pain.  He also claimed that his initial injury to his back was sometime in 1968 when he was in the Army in Vietnam doing some sandbag work.  He reported he had severe pain but after a few days it improved.  He has had discomfort off and on since then.  An X-ray report from that time found degenerative changes of the L5-S1 with a slight increase in the lumbosacral angle.  

Ina n April 1996 private follow-up, the Veteran was given the results of a computed tomography (CT) test.  The text found bulging disc material and bilateral facet arthrosis contributing to mild spinal stenosis at L2-3, L3-4 and L4-5.  There was a small central, broad-based disc herniation causing some mild mass effect upon the central thecal sac at L4-S1.  The examiner explained that as his job requires him to lift heavier and heavier equipment and heavier and heavier televisions, he may have to stop doing the type of work he is doing.  

In a November 1997 North Carolina disability determination evaluation, the Veteran stated he has had low back pain dating back to the late 1960s when he was lifting sandbags in Vietnam.  He stated he had an episode of low back pain in the early 1970s, and by the 1980s he began to have a sort of gradual increase in low back pain and eventually was diagnosed by physicians as having "spasms."  He was treated with medication and back exercises.  A prior CT scan found bulging disc-like material with degenerative changes and mild spinal stenosis.  The Veteran also reported a history of heartburn and gastroesophageal reflux disease (GERD) symptoms for 25 years.  The examiner noted he was previously seen after having epigastric discomfort and burning and had an esophagogastroduodenoscopy (EGD) which revealed esophagitis.  The Veteran was placed on Prilosec for several weeks with good results.  On occasion he will have some epigastric discomfort and burning for which he either takes the Zantac or drinks milk and/or Rolaids.  After a physical examination, the diagnoses were chronic low back pain with degenerative disc disease and apparently a small herniation and GERD with espohagitis currently under good control. 

In private treatment records dated from November 1988 to July 1998, the Veteran consistently reported back pain, as well as nervousness and vomiting. 

In a February 1999 private progress note from Moses Cone Memorial Hospital, the Veteran reported a history of unspecified anxiety and depression and chronic back pain and chronic heartburn.  

In an October 2000 private treatment record, the Veteran underwent a physical examination.  The Veteran reported insomnia, but denied any particular stressors in his life, and the examiner noted no signs of depression or anxiety by history.  The Veteran further reported that in 1996 he developed abdominal pain after a course of antibiotics.  He was treated and his work up included a colonoscopy and stool studies.  The examiner noted that from the Veteran's description it sounded like clostridium difficile type colitis.  He responded to treatment and has had nothing like that ever since.  He also had an EGD done at that time which revealed some mild esophagitis.  He took some over the counter medication and this seemed to clear up.  He has had no further heartburn symptoms since then.  

In follow-up reports from Lebour Healthcare dated from November 2001 to July 2004, the Veteran's muscular-skeletal system was consistently marked normal with the exception of shoulder pain.  A July 2004 progress note indicated a diagnosis of GERD. 

In an April 2004 letter, the Veteran requested that the RO reconsider his claims for compensation for his back disorder, indigestion, and psychiatric disorder.  He stated that he hurt his back multiple times while on active service.  He stated that he hurt his back during a high jump exercise in basic training.  It hurt for two to three days, but it got better.  He never went to sick call.  He also reported that while he was carrying an M-60 machine gun and other equipment to the bunker.  He stated that as for indigestion, he still has trouble with what he can eat and it keeps him awake.  

In a January 2006 letter, J. N., M.D., indicated that the Veteran is disabled due to his present back disorder.  He reported that the Veteran has worked previously in a television repair business and his job required heavy lifting weights greater than 25 to 40 pounds in the treatment and the repair of television sets.  

In private treatment records from Greensboro Orthopedic Center dated from September 2005 to November 2006 indicated ongoing complaints of back pain.  

During a November 2007 DRO hearing, the Veteran testified that he hurt his back initially while filling sandbags, and after a few days he was able to return to normal activities.  A month or so later, he hurt his back again carrying an M60 and equipment.  He claimed that at that point he learned to be cautious on what he lifted and how he moved.  He took Aspirin or Tylenol to alleviate the pain.  After service, he was treated by a private physician; however, those records were found to be unobtainable.  At that time, he was issued some exercises to do.  The Veteran stated he started doing television repair in 1978.  The Veteran discussed his nervous condition.  He claimed that when he first returned from Vietnam he was very edgy and jumpy.  Loud noises bothered him tremendously as well as noises from jake breaks and train whistles, crowds, backfires, and vehicles.  He asserted that he started having an upset, nervous stomach, to where he was taking Maalox to relieve his stomach problems.  He claimed that the indigestion that he has had was actually nervousness or the buildup of acid in his stomach.  The Veteran stated he that he believed that his indigestion or GERD is worse when he has a stressful event.  

In a November 2007 private examination by Lebauer Healthcare, S. F., M.D., indicated that the Veteran presented for a complete physical examination.  The examiner noted that the he has been followed for chronic back pain, insomnia and GERD for some years.  His reflux is doing well, and his he sleeping a little bit better.  His back still continued to bother him on a daily basis with pain, stiffness, and decreased range of motion in lumbar spine.  This continued to limit his daily activities.  He complained of worsening generalized anxiety, especially in crowds.  The examiner noted this stems from a diagnosis of PTSD, which came from his experiences in the military serving in Vietnam.  Ever since then, he has had a fear of crowds, a fear of loud noises, and his daily activities are greatly limited by his ongoing anxiety permeating most of his life. 

In his November 2007 RO hearing, the Veteran indicated that he did not seek medical treatment while in service for his back injuries.  He did seek treatment after service, but the records were unavailable.  He further testified that he started his own television repair business in 1978, and closed it in 2000 when he was no longer able to lift the televisions on his own.  The Veteran also asserted that his indigestion started in late 1968 or 1969 and that he never sought any kind of medical attention until the early 1970s after separation from service.  The Veteran reported the same ongoing indigestion since his separation from service.  He also reported the onset of his psychiatric disorder when he first returned from Vietnam, though he did not seek treatment until 1987. 

During a February 2009 VA psychiatric examination, the Veteran reported he served in Vietnam for 12 months.  He asserted that he was mainly on the base camp and did maintenance for radio equipment and various camp duties.  He also did guard duty.  He had to do bunker duty on the perimeter with a lot of incoming mortars.  He reported that at one time three enemies infiltrated the camp and were killed before they blew themselves up.  He said that some of the people on the base were wounded that he worked with.  He guessed that the worst thing about his year there was all of the mortars that occurred.  The Veteran reported a lot of problems with sleep, though he does not dream of Vietnam.  During the day he is occasionally anxious and tense worse when he gets out of the house and into crowded places.  He claimed he has had this ever since Vietnam and he is very nervous and prefers to stay at home.  He thinks of Vietnam occasionally, but not too much.  He has some depression from time to time, but it is not severe.  The anxiety is the worse part.  There is no avoidance, no psychoses, and no mania.  He is not suicidal or homicidal.  He does have mild and persistent symptoms of anxiety without remissions.  After a mental status examination, the diagnosis was anxiety of nonspecific origin.  

Analysis

Entitlement to Service Connection for an Acquired Psychiatric Disorder
In view of the totality of the evidence, including the Veteran's documented generalized anxiety disorder and his diagnosis of anxiety in service, the Board finds that the Veteran's anxiety disorder is as likely as not a result of active service.   Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for an anxiety disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a GI Disorder
Based upon the available evidence of record, the Board finds it is not demonstrated that a chronic GI disorder, diagnosed as GERD and hiatal hernia, was manifest or aggravated during active service.  Objective medical findings of a GI disorder are first shown in 1986, over 15 years after separation from active service.  38 C.F.R. §§ 3.303, 3.308.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  The Board acknowledges that the Veteran was diagnosed with diverticulitis and that the Veteran had multiple complaints of an upset stomach and vomiting in service.  However, upon separation from service, the examiner noted the GI as normal and there have been no diagnoses of diverticulitis since service.  Additionally, the record includes no competent medical opinion establishing a nexus or medical relationship between current GI disorders including hiatal hernia and GERD diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  The Veteran was given the opportunity to have a VA examination in order to obtain an opinion or submit a private medical opinion; however, the Veteran refused the examination.  Consequently, the Board finds that entitlement to service connection for a chronic GI disorder on a direct basis is not warranted as the preponderance of the evidence is against service connection on that basis.   

The Veteran has also claimed multiple times that his GI disorder is a "nervous stomach" related to his anxiety.  However, there is no medical opinion to substantiate that conclusion and the Veteran is not competent to say that this stomach disorder is aggravated or caused by his anxiety.  Consequently, the Board finds that entitlement to service connection for GI on a secondary basis or aggravation theory is also not warranted as the preponderance of the evidence is against service connection on those bases.   The Board notes that the Veteran was diagnosed with post-pradial indigestion upon enlistment into the military; however, there is no indication of worsening of this condition and furthermore, no medical evidence relating his prior diagnosis to his current diagnoses of hiatal hernia and GERD.

The Board has carefully considered the statements regarding the Veteran's GI disabilities.  While the Board does not doubt the sincerity of his belief that his hiatal hernia and GERD were a result of his active service, these claims turn on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had GI discomfort in service, the Veteran is not competent to say that his current GI diagnoses are the result of service.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

Given the absence of credible evidence that the Veteran's had a chronic GI disorder including GERD and hiatal hernia in service and the absence of any opinion that the Veteran's current GI disorders are related to service the Board must also find that the preponderance of the evidence is against the claim for service connection for GI disorders including GERD and hiatal hernia on any theory of entitlement.  

Entitlement to Service Connection for DDD
The Veteran has asserted that he injured his back during service, as reflected in treatment notes dated in July 1967.  The Board also notes that in a January 1987 VA examination report, the diagnosis was mid-back pain due to injury.  Although the Veteran has complained of back pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  

Based upon the available evidence of record, the Board finds it is not demonstrated that a low back disorder was manifest during active service, nor was DDD demonstrated within the first post-service year.  Objective medical findings of a back disorder are first shown in 1996, over 25 years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current spine disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  The Veteran was given the opportunity to have a VA examination in order to obtain an opinion; however, the Veteran refused the examination.  Consequently, the Board finds that entitlement to service connection for DDD on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board has carefully considered the statements regarding the Veteran's spine disabilities.  While the Board does not doubt the sincerity of his belief that his spine disorder was a result of his active service, these claims turn on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, while the Veteran is competent to say he had back pain in service, the Veteran is not competent to say that his current DDD was the result of an injury in service.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

Given the absence of credible evidence that the Veteran's had a back injury in service with chronic residuals and the absence of any opinion that the Veteran's current back disorder is related to service the Board must also find that the preponderance of the evidence is against the claim for service connection for DDD on any theory of entitlement.  




ORDER

Entitlement to service connection for an anxiety disorder is granted.

Entitlement to service connection for DDD of the lumbar spine, claimed as mid-back pain, is denied. 

Entitlement to service connection for a gastrointestinal disorder, claimed as indigestion, to include as secondary to an acquired psychiatric disorder, is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


